The defendants deny in each of these entitled actions that the same questions only arise in them that have been considered and passed upon by this court in the other cases just determined. The court cannot undertake, in advance of the argument, to examine the records in each to determine for itself whether such statement is borne out or not. The court shall have to do that when the cases come before it regularly, as reached for argument on the calendar. If the same questions, only arise that have already been passed upon here, it may,, of course, be expected they will meet with the same end.
The motion is denied, but, under the circumstances, without costs.